In an action to foreclose a mortgage, the defendants 14 First Street Corporation and Ralph Casella appeal from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated April 29, 1999, as, upon a decision of the same court dated July 14, 1998, granted the plaintiff’s motion for summary judgment and dismissed their counterclaim.
Ordered that the order is affirmed insofar as appealed from, with costs.
*465The plaintiff established its entitlement to summary judgment by adducing evidence of the mortgage, note, assignment, and default (see, Davin v Isman, 228 NY 1; First Trust Natl. Assn. v Pinter, 264 AD2d 464; Finn v Wells, 135 Misc 53, 55). Since the appellant failed to raise a triable issue of fact as to any defense, the Supreme Court properly granted summary judgment to the plaintiff.
The Supreme Court properly permitted the plaintiff to settle the order (see, Matter of Glendora v New York State Div. of Hous. & Community Renewal, 216 AD2d 391; Russo v City of New York, 206 AD2d 355; 22 NYCRR 202.48 [b]). Bracken, J. P., Ritter, Altman and Feuerstein, JJ., concur.